UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2446



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-01-54)


Submitted:   February 21, 2002              Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s orders denying

his motion for leave to proceed in forma pauperis and denying his

motion for reconsideration.     We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we deny the motion to proceed in forma pauperis and dismiss the

appeal on the reasoning of the district court.     Turner v. United

States, No. MISC-01-54 (W.D. Va. filed Oct. 26, entered Oct. 29,

2001; entered Nov. 16, 2001).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2